At the September term of the court, 1850, it was decreed, that the stockholders in the said bank, at the time of its failure, were liable to make up the losses, deficiencies *Page 192 
and failures of the capital stock of said bank, so far as was necessary for the payment of the debts due from said bank, which should be presented to the Master under the decree, and that said deficiency was to be made up by the stockholders in proportion to the amount of stock held by each at its par value. Benjamin F. Cozzens was appointed Master, to ascertain the amounts to be severally contributed by the stockholders, and to report the same to the court. The Master reported, among other things, that forty-five shares in the bank were held by Esek Ramsdell, as administrator on the estate of John Ramsdell, deceased. That in bar of the claim upon him for contribution, the said administrator pleaded the 28th section of "An act prescribing the manner of proceedings in Court," which provides that no action shall be brought against any executor or administrator in his said capacity, unless the same shall be commenced within three years next after the will shall be proved, or administration shall be granted;" and set up the fact that in this case administration was granted in November, A.D. 1839, and that due notice was given thereof, and that more than three years had elapsed before the present suit was commenced. The Master also reported that the administrator had received the dividends on this stock, and that he received the last dividend of $90.00 on the second of December, 1842, being a few days after the expiration of three years from his appointment. The failure of the bank was not ascertained until after 1842. The Master held the plea of the statute valid, and the plaintiffs excepted.
By the interlocutory decree in this case, the liability of the stockholders was established, and a reference was ordered to a Master to ascertain the amounts to be severally contributed, and to bring in new parties, with the right reserved to them of pleading any special matter in discharge before said Master. One of the defences set up in the answer to the bill, was the general statute of limitations, which was overruled on the ground that the liability being a specialty was not within the statute. The plea, on which the question now arises, is that of the 28th section of the "Act prescribing the manner of proceedings in Court," which provides that no "action shall be brought against any executor or administrator in his said capacity, unless the same shall be commenced within three years next after the will shall be proved or administration shall be granted." The administrator on the estate of the deceased shareholder, was appointed in November, 1839, and there *Page 196 
is no question that the three years of limitation have expired, if the case is within the statute.
In considering the intent of the legislature in passing this act, it is important to examine the provisions of the general statute of limitations. That statute provides, in the first place, that the limitation shall not begin to run until the cause of action has accrued, and then proceeds to make several exceptions in favor of persons without the limits of the State, of infants, femes covert, non compotes mentis, c. None of these exceptions are contained in this statute, and this fact shows that the legislature intended the limitation should be absolute. It was founded on what, in the judgment of the court, was a good and satisfactory reason — the policy of establishing some period after which all suits should be barred by the final settlement of the estates of persons deceased. In the case of Prat et al. v.Northam et al., 5 Mason, 95, there was an attempt to take the case out of the statute, on the ground of a fraudulent concealment by the administrator of the claims of the plaintiff. The action was brought, not against the administrator, who practised the fraud, but against the administrator of the surety on his administration bond, and Judge Story, in his judgment, said, — "This statute of limitations, as to executors and administrators, is not created for their own security or benefit; but for the security and benefit of the estates which they represent; it is a wholesome provision, designed to produce a speedy settlement of estates, and the repose of titles derived under persons who are dead." And he held that the statute bound Courts of Equity as well as Law, and that if the statute could be avoided by fraud, it must be the fraud of the party setting up the bar of the statute. *Page 197 
But it is said this is a suit for contributions, and the statute of limitations does not run against claims for contributions. The answer to this ground is, that this is not a suit for contributions by the stockholders inter sese, but by the bank to compel the payment of the liabilities on their several shares, and the necessity of bringing the case in Equity, springs not from the fact that it was a case for contributions, but from the fact that the shares could not be ascertained at law, unless all the parties were sued. The case In re The Northof England Joint Stock Banking Company, c., 2 Eng. Law and Eq. Rep. 57, which was cited in support of this point, was a claim for contributions as between partners inter se, and is not applicable to this case, which is rather an action by the creditors of the bank against the stockholders as sureties of the bank.
It is also contended that the shares in the bank were a trust fund for the payment of its debts, and as such not within the statute. But this is not so; they are liable for the debts of the bank, but no more a trust fund in the hands of the shareholders, than shares in a partnership are a trust fund for the payment of the partnership debts. But even if they were so, it would not affect this case, for the statute of limitations runs against trustees, where there is a concurrent jurisdiction at law and equity.
In regard to the objection, that the liability did not accrue until after the expiration of the three years, all that can be said is, that there is no remedy unless the legislature provides one. Were it not for the statute, which declares all claims against any testator or intestate due and payable at the time letters testamentary or of administration are granted, this difficulty would frequently exist, *Page 198 
and yet the court would have no power to remedy it. We feel obliged to say, therefore, though with great reluctance, that the statute is a complete bar; though we will add, that we do not mean to decide that executors or administrators may not make themselves personally responsible, by showing a disposition to retain the property, long after the three years have expired, without administering on it.